DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 24 September 2021 has been entered.

Claims 1, 3, 12, and 30-31 were amended.  No additional claims were cancelled or added.
Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 12, and 30, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a method, network node, and non-transitory computer readable storage medium for handling stream control transport protocol (SCTP) packets incorporating:
(a) a network node that manages at least one association towards at least one second network node and also separates a control procedure from a data procedure “for partially simultaneous processing of SCTP packets arriving at the network node” (Examiner interprets “partially simultaneous processing” as referring to any stage of the processing is able to be performed simultaneously.)
(b) a control instance for the control procedure for handling administrative chunks of SCTP packets, wherein the control instance: (i) discards association specific chunks 
(c) a plurality of data instances for the data procedure for handling association specific chunks of the SCTP packets, “wherein the data instances are executed in at least one second processing core separate from the first processing core”, and wherein each of the data instances: (i) is configured to handle a respective set of the association specific chunks, (ii) discards the administrative chunks of the received SCTP packet, (iii) discards the association specific chunks of the received SCTP packet not related to the respective set of the association specific chunks, and (iv) keeps and processes a set of association specific chunks not discarded by each respective data instance, and
(d) “receiving, at the control instance and at the plurality of data instances, an SCTP packet from the at least one second network node”.

With respect to the prior art of record Bruss (U.S. Patent 9,118,521) and Yamaura (JP 2015177261 A):

Bruss described multiple network nodes handling SCTP packets (see Fig. 3 “N1” and “N2”, 6:54-55), control instance (see Fig. 1 “DU”, 2:27-30), and a plurality of data instances (see 4:20-33), handling control chunks separately from data chunks (see 8:1-32) as well as handling a different set of chunks at the first and second data instance (see 8:1-32), and ignoring the non-relevant chunks (see 8:5-18). Yamaura disclosed 
Neither Bruss nor Yamaura explicitly disclosed the elements (a)-(d) above in their entirety, in particular: “partially simultaneous processing of SCTP packets arriving at the network node” of (a) above, discarding and keeping the relevant chunks of (b)-(c) above, “processes the administrative chunks in a first processing core to provide controls for the plurality of data instances to handle the association specific chunks” of (b) above, “wherein the data instances are executed in at least one second processing core separate from the first processing core” of (c) above, and that the packet is received at both the control and data instances of (d) above.

Claims 2-8, 13-19, and 31 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        29 October 2021

/Patrice L Winder/Primary Examiner, Art Unit 2452